DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments and arguments filed 5/26/2022.
Claims 1, 5, 12, 16, and 20 were therein amended.  Claims 1-20 are presented for examination.
Response to Arguments
The rejection under 112 has been withdrawn in view of amendments.
Applicant’s arguments, see pages 9-14, filed 5/26/2022, with respect to the rejection(s) of claim(s) 1-5, 7-9, 11-16, and 18-20 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of prior art applied below (Botrel modifying Buhler) that renders the limitations of the amended claims obvious.
Quickly summarizing, independent claims have been amended to recite a specific relative diameter of a claimed hole in a turbine blade.  The prior art of record teaches optimizing the diameters of exactly such holes such that the instant claims are obvious to one of ordinary skill in the art under 35 USC § 103 and fail to patentably distinguish themselves over the prior art of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5, 7-9, 11-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Buhler et al. in US Patent Application Publication 2017/0159450 (“Buhler”) as modified by Botrel et al. in US Patent Application Publication 2005/0025623 (“Botrel”).
Regarding claims 1 and 12, Buhler discloses a turbine blade, which is part of a turbine engine having a plurality of blades having the same features (see the engine of Fig. 1) comprising: 	an airfoil 78 having a suction side 98 and a pressure side 100, a platform 84 coupled to a bottom of the airfoil, and a root 76 protruding downward from the platform and coupled to a rotor disk (see Fig. 2, the blade of which is employed in the engine of Fig. 1), 	wherein the airfoil comprises a cooling passage 130 formed therein and a discharge hole 132 connected to an upper portion of the cooling passage to discharge cooling air, and 	wherein the discharge hole 132 is inclined toward a tip of the turbine blade while extending from an inside to an outside thereof (see for example the embodiments of Fig. 5-8; note that in Fig. 8 the labeling of the pressure and suction sides is mistakenly swapped; extension 122 is on the pressure side).	Buhler is silent to a diameter of the discharge hole being larger than thickness of a sidewall of the turbine blade.  Buhler does speak to the equivalent discharge hole (132) having a dimeter, but not specifically larger than the blade’s sidewall.	Botrel teaches an analogous cooled gas turbine blade having discharge holes extending from an inside to an outside thereof which discharge cooling fluid (see holes 54, 64 in Fig. 1), like Buhler.  Specifically, with respect to such cooling fluid discharge holes, Botrel teaches hole diameter is optimized to effect a desired cooling scheme (see paragraph [0067]).	The Court has held that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  See MPEP 2144.05.  Instantly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have considered modifying the discharge hole diameter of Buhler such that it is larger than the blade’s sidewall thickness because it is known to change/select cooling hole diameters to optimize blade cooling performance, as evidenced by Botrel, and the result would have been predictable.
Regarding claims 2 and 13, Buhler as modified by Botrel comprises the turbine blade according to claim 1 or 12, wherein the discharge hole 132 is formed only on the pressure side (such as the embodiment of Fig. 8B).
Regarding claims 3 and 14, Buhler as modified by Botrel comprises the turbine blade according to claim 2 or 13, wherein the discharge hole extends parallel to a rotational direction of the turbine blade (see Fig. 8B; the outlet of the hole at portion 136 is in the pressure side of the blade, and a line normal to the outlet in the side of the blade points in the circumferential direction, or parallel to the direction of rotation of the blade.
Regarding claims 4 and 15, Buhler as modified by Botrel comprises the turbine blade according to claim 1 or 12, wherein the discharge hole is inclined toward a leading edge of the turbine blade while extending from the inside to the outside thereof (see paragraph [0035] disclosing an axial component to the angle of the cooling hole, which anticipates the language of claim 4).
Regarding claims 5 and 16, Buhler as modified by Botrel comprises the turbine blade according to claim 1 or 12, wherein the turbine blade includes a plurality of cooling holes formed to discharge cooling air, and the discharge hole is positioned outside one of the cooling holes and has a larger diameter than the cooling hole (see Fig. 4; Buhler discloses multiple holes 132, one of which has a greater radial extent than another, and the discharge hole portion 136 of that particular hole 132 is larger than the cross-section of a first portion 134 of another one of those holes).
Regarding claims 7 and 18, Buhler as modified by Botrel comprises the turbine blade according to claim 1 or 12, wherein the airfoil further comprises a tip plate 120 connected to the suction side and the pressure side and disposed outward, the tip plate being a closed plate having no opening (see the embodiment of Fig. 8B with a solid tip plate 120).
Regarding claims 8 and 19, Buhler as modified by Botrel comprises the turbine blade according to claim 7 or 18, wherein: the cooling passage is provided with a flow extension connected to the discharge hole, the flow extension protruding into the cooling passage; and the flow extension comprises an upper extension protruding obliquely with respect to an inner surface of the tip plate and a side extension protruding obliquely with respect to the pressure side (see the fillet 140 in Fig. 8; paragraph [0037]).
Regarding claim 9, Buhler as modified by Botrel comprises the turbine blade according to claim 7, wherein: the cooling passage is provided with a flow guide connected to the discharge hole, the flow guide protruding into the cooling passage; and the flow guide comprises a first guide protruding from a lower surface of the tip plate and the suction side to be connected to the discharge hole and a second guide protruding from the pressure side to be connected to the discharge hole, the first guide being formed of a curved surface (this language is anticipated by the embodiment disclosed by Buhler including two fillets on the pressure and suction sides of the blade that connect to the tip plate 120; see paragraph [0037]).
Regarding claim 11, this language recites an intended use of the blade of claim 1 in particular environmental conditions.  A claim cannot patentably distinguish itself over the prior art by claiming use of the device in a particular condition.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  Here, claim 11 appears to simply recite employing the blade of claim 1 in an engine operating at some specific capacity, but does not recite any discernible structure to distinguish over Buhler as modified by Botrel.  See MPEP 2143.03 and 2111.04.
Regarding claim 20, Buhler modified by Botrel as applied above with respect to claims 1 and 12 comprises a gas turbine with a compressor, combustor, and turbine (see the engine of Fig. 1; paragraph [0025]-[0030]).

Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buhler as modified by Botrel and applied above in view of Marini et al. in US Patent Application Publication 2010/0135822 (“Marini”).
Regarding claims 6 and 17, Buhler as modified by Botrel does not explicitly disclose the turbine blade according to claim 1, wherein the discharge hole forms an inclination angle with a plane perpendicular to a height direction of the turbine blade, the inclination angle being 5 to 15 degrees or 35 to 45 degrees.  It is noted, however, that Buhler does acknowledge variations to cooling holes which are not elaborately developed in the disclosure (see paragraph [0035]).	Marini teaches an analogous cooled gas turbine engine blade, notably a blade with a pressure side blade tip cooling passage angled from a radial direction towards the pressure side, like the blade of Buhler.  With respect to such cooling holes, Marini teaches that: “Angle B of the passageways 60 can range from about 30 to 60 degrees from a vertical reference line, for instance, but tends to be dependant somewhat on the positioning of the cooling air circuit(s) 62 relative to the chamfer 54. Angle B need not necessarily to be equal from one passageway 60 to the next, and the passageways 60 are not necessarily straight and need not have the same supply location from the cooling air circuit(s) 62.”  See paragraph [0015] and Fig. 4.	The Court has held that  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP 2144.05.  Instantly, Buhler in view of Botrel differs only from the claimed invention by the absence of the particularly claimed inclination angle of the claimed discharge hole of 5 to 15 degrees or 35 to 45 degrees.  Marini provides evidence that gas turbine engine blade tip discharge holes may be angled within the range claimed by Applicant, and that a determination of how to configure/angle such holes is dependent on the particular location of such holes in the blade tip (paragraph [0015]).  In other words, cooling hole angle is a result effective variable that affects blade cooling performance.  It is noted as a courtesy that such a design consideration is well elaborated upon in other art of record, such as Liang in US2002/0197160, paragraph [0020].	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the blade of Buhler by angling cooling holes within the range of claim 6 or 17 because turbine blade tip cooling hole angles are known result effective variables used to modify/optimize cooling performance of gas turbine blades, as evidenced by Marini.	
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buhler as modified by Botrel in view of Draper in US Patent Application Publication 2010/0239409 (“Draper”).
Regarding claim 10, Buhler in view of Botrel is silent to the turbine blade according to claim 1, wherein the discharge hole comprises a compression passage whose inner diameter gradually decreases outward, and a guide passage extending from the compression passage to the pressure side and having a uniform inner diameter.	Draper teaches an analogous cooled gas turbine engine blade, including cooling holes that exhaust cooling fluid from within the blade to the exterior of the blade, like Buhler (abstract).  Specifically, with respect to such cooling holes, Draper teaches that such holes/passages may be formed with expanded or tapered lead-in portions (see element 117 in Fig. 8), equivalent to the instantly claimed “compression region” of decreasing size, because such a feature helps promote flow of cooling fluid into the passageway downstream of the cooling passage inlet (paragraph [0074]).	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cooling passage of Buhler to include a tapered lead-in, or a compression region, leading to the cooling passage because such a feature helps promote flow into the cooling passage, as taught by Draper.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDON T BROCKMAN whose telephone number is (571)270-3263. The examiner can normally be reached Mon-Fri 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745